DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s preliminary amendment filed on 05/31/2018. Claims 1-20 are currently pending in the application. An action follows below:
Claim Objections
Claim 4 is objected to because of the following informalities: “a photosensitive” in line 7 and “a light” in line 12 should be respectively changed to -- the photosensitive -- and -- the light -- because there are sufficient antecedent basis for these limitations in claim 1. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “a photosensitive” in line 7 and “a light” in line 16 should be respectively changed to -- the photosensitive -- and -- the light -- because there are sufficient antecedent basis for these limitations in claim 1. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “a photosensitive” in line 2 should be respectively changed to -- the photosensitive functional -- because there is sufficient antecedent basis for this limitation in claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 11-14 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
As per claim 2, this claim, when read together with independent claim 1, recites limitations, “wherein the first electrode of the light emitting device and one of the first electrode and the second electrode of the photosensitive device are formed by a one-time mask process” in claim 1 and “wherein the first electrode of the photosensitive device and the first electrode of the light emitting device are formed by a one-time mask process and wherein the second electrode of the photosensitive device and the second electrode of the light emitting device are also formed by a one-time mask process” in claim 2. 
The above underlined limitations comprise features, (i) “wherein the first electrode of the light emitting device and the second electrode of the photosensitive device are formed by a one-time mask process,” (ii) “wherein the first electrode of the photosensitive device and the first electrode of the light emitting device are formed by a one-time mask process,” and (iii) “wherein the second electrode of the photosensitive device and the second electrode of the light emitting device are also formed by a one-time mask process.” These features require “any combination of at least three of the first electrode of the light emitting device, the second electrode of the light emitting device, the first electrode of the photosensitive device, and the second electrode of the photosensitive device, formed by a one-time mask process” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure discloses two different embodiments, one illustrated by Figs. 1-8 and another illustrated by Figs. 9-17. The first embodiment, specifically Fig. 8, discloses the first electrode 51 of the light emitting device 5 and the first electrode 61 of the photosensitive device 6 formed by a one-time mask process and the second electrode 53 of the light emitting device 5 and the second electrode 63 of the photosensitive device 6 formed by another one-time mask process. The second embodiment, specifically Fig. 17, discloses the first electrode 51 of the light emitting device 5 and the second electrode 63 of the photosensitive device 6 formed by a one-time mask process. However, the original disclosure does not explicitly disclose in detail any embodiment comprising “any combination of at least three of the first electrode 51 of the light emitting device 5, the second electrode 53 of the light emitting device 5, the first electrode 61 of the photosensitive device 6, and the second electrode 63 of the photosensitive device 6, formed by a one-time mask process” of the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 3-4, these claims are therefore rejected for at least the same reason set forth in claim 2 above.

As per claim 5, this claim, when read together with independent claim 1, recites limitations, “wherein the first electrode of the light emitting device and one of the first electrode and the second electrode of the photosensitive device are formed by a one-time mask process” in claim 1 and “wherein the second electrode of the photosensitive device and the first electrode of the light emitting device are formed by a one-time mask process” in claim 5. 
The above underlined limitations comprise features, (i) “wherein the first electrode of the light emitting device and the first electrode of the photosensitive device are formed by a one-time mask process” and (ii) “wherein the second electrode of the photosensitive device and the first electrode of the light emitting device are formed by a one-time mask process.” These features require “the first electrode of the light emitting device, the first electrode of the photosensitive device, and the second electrode of the photosensitive device, formed by a one-time mask process,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure discloses two different embodiments, one illustrated by Figs. 1-8 and another illustrated by Figs. 9-17. The first embodiment, specifically Fig. 8, discloses the first electrode 51 of the light emitting device 5 and the first electrode 61 of the photosensitive device 6 formed by a one-time mask process and the second electrode 53 of the light emitting device 5 and the second electrode 63 of the photosensitive device 6 formed by another one-time mask process. The second embodiment, specifically Fig. 17, discloses the first electrode 51 of the light emitting device 5 and the second electrode 63 of the photosensitive device 6 formed by a one-time mask process. However, the original disclosure does not explicitly disclose in detail any embodiment comprising “the first electrode 51 of the light emitting device 5, the first electrode 61 of the photosensitive device 6, and the second electrode 63 of the photosensitive device 6 formed by a one-time mask process” of the above underlined limitations of this claim, so as to 
As per claims 6-7, these claims are therefore rejected for at least the same reason set forth in claim 5 above.

As per claim 11, this claim, when read together with independent claim 10, recites limitations, “wherein the first electrode of the light emitting device and one of the first electrode and the second electrode of the photosensitive device are disposed in a same layer” in claim 10 and “wherein the first electrode of the photosensitive device and the first electrode of the light emitting device are disposed in a same layer and wherein the second electrode of the photosensitive device and the second electrode of the light emitting device are disposed in a same layer” in claim 11. 
The above underlined limitations comprise features, (i) “wherein the first electrode of the light emitting device and the second electrode of the photosensitive device are disposed in a same layer,” (ii) “wherein the first electrode of the photosensitive device and the first electrode of the light emitting device are disposed in a same layer,” and (iii) “wherein the second electrode of the photosensitive device and the second electrode of the light emitting device are disposed in a same layer.” These features require “any combination of at least three of the first electrode of the light emitting device, the second electrode of the light emitting device, the first electrode of the photosensitive device, and the second electrode of the photosensitive device, disposed in a same layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure discloses two different embodiments, one illustrated by Figs. 1-8 and another illustrated by Figs. 9-17. The first embodiment, specifically Fig. 8, discloses the first electrode 51 of the light emitting device 5 and the first electrode 61 of the photosensitive device 6 disposed in a same layer and the second electrode 53 of the light emitting device 5 and the second electrode 63 of the photosensitive device 6 disposed in another layer. The second embodiment, specifically Fig. 17, discloses the first electrode 51 of the light emitting device 5 and the second electrode 63 of the photosensitive device 6 disposed in a same layer. However, the original disclosure does not explicitly disclose in detail any embodiment comprising “any combination of at least three of the first electrode 51 of the light emitting device 5, the second electrode 53 of the light emitting device 5, the first electrode 61 of the photosensitive device 6, and the second electrode 63 of the photosensitive device 6, disposed in a same layer” of the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 12, this claim is therefore rejected for at least the same reason set forth in claim 11 above.

As per claim 13, this claim, when read together with independent claim 10, recites limitations, “wherein the first electrode of the light emitting device and one of the first electrode and the second electrode of the photosensitive device are disposed in a same layer” in claim 10 and “wherein the second electrode of the photosensitive device and the first electrode of the light emitting device are disposed in a same layer” in claim 13. 
The above underlined limitations comprise features, (i) “wherein the first electrode of the light emitting device and the first electrode of the photosensitive device are disposed in a same layer” and (ii) “wherein the second electrode of the photosensitive device and the first electrode of the light emitting device are disposed in a same layer.” These features require “the first electrode of the light emitting device, the first electrode of the photosensitive device, and the second electrode of the photosensitive device, disposed in a same layer,” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The original disclosure discloses two different embodiments, one illustrated by Figs. 1-8 and another illustrated by Figs. 9-17. The first embodiment, specifically Fig. 8, discloses the first electrode 51 of the light emitting device 5 and the first electrode 61 of the photosensitive device 6 formed by a one-time mask process and the second electrode 53 of the light emitting device 5 and the second electrode 63 of the photosensitive device 6 disposed in a same layer. The second embodiment, specifically Fig. 17, discloses the first electrode 51 of the light emitting device 5 and the second electrode 63 of the photosensitive device 6 disposed in another same layer. However, the original disclosure does not explicitly disclose in detail any embodiment the first electrode 51 of the light emitting device 5, the first electrode 61 of the photosensitive device 6, and the second electrode 63 of the photosensitive device 6 disposed in a same layer” of the above underlined limitations of this claim, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 14, this claim is therefore rejected for at least the same reason set forth in claim 13 above.
As per claims 17-20, see the rejections of claims 11-14 for similar limitations.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2011/0037729 A1; hereinafter Cho.)
As per claims 1, 10 and 16, Cho discloses a display apparatus comprising a photosensitive touch substrate and a method of fabricating the photosensitive touch substrate (see at least Figs. 1, 4, 6-7; ¶ [0002], disclosing the OLED display device, as the claimed display apparatus, comprising a photosensitive touch substrate 100/180/190 and a method of forming the photosensitive touch substrate,) the photosensitive touch substrate (see at least Figs. 4, 6, 7) comprising: 
a substrate (102;) 
a light emitting device (150;) and 
a photosensitive device (152,) 
wherein the light emitting device and photosensitive device are disposed on the substrate (see at least Figs. 4, 6, 7,)
wherein the light emitting device (150) comprises, sequentially disposed on the substrate (see at least Figs. 4, 6, 7):
 	a first electrode (130a;) 
 	a light emitting material layer (132a;) and 
 	a second electrode (138a,) 
wherein the photosensitive device (152) comprises, sequentially disposed on the substrate (see at least Figs. 4, 6, 7):
 	a first electrode (130b;) 
 	a photosensitive functional layer (134a;) and 
 	a second electrode (138b,) and
see at least Figs. 1, 4, 6, 7; ¶ [0021], disclosing the first electrode 130a of the light emitting device 150 and the first electrode 130b of the photosensitive device 152 disposed in a same layer and formed by a same material.)
Accordingly, all limitations of these claims are taught by the Cho reference.

As per claims 2, 11 and 17, Cho discloses the first electrode of the photosensitive device and the first electrode of the light emitting device disposed in a same layer and formed by a same material and the second electrode of the photosensitive device and the second electrode of the light emitting device disposed in a same layer and formed by a same material (see at least Figs. 1, 4, 6, 7; ¶ [0021], ¶ [0022], disclosing the first electrode 130b of the photosensitive device 152 and the first electrode 130a of the light emitting device 150 disposed in a same layer and formed by a same material and the second electrode 138a of the photosensitive device 152 and the second electrode 138a of the light emitting device 150 disposed in a same layer and formed by a same material.)

As per claims 3, 12 and 18, Cho discloses the photosensitive touch substrate (see at least Figs. 4, 6, 7) further comprising: 
 	a drive transistor (T2) and a read transistor (T3) disposed on the substrate (102); 
 	a planarization layer (124) disposed on a layer where the drive transistor (T2) and the read transistor (T3) are located, a first via hole (126) disposed in the planarization layer (124) at a position corresponding to a drain (122) of the drive transistor (T2), and a second via hole (126) disposed in the planarization layer (124) at a position corresponding to a source of the read transistor (T3); 
wherein the first electrode (130a) of the light emitting device (150) is directly connected to the drain of the drive transistor (T2) through the first via hole (126) and wherein the first electrode (130b) of the photosensitive device (152) directly connected to the source of the read transistor (T3) through the second via hole (126).


forming a pattern including the first electrode (130b) of the photosensitive device (152) and the first electrode (130a) of the light emitting device (150) by a one-time mask process on the substrate on which the first via hole (126) and the second via hole (126) are formed (see at least Figs. 1, 4, 6, 7; ¶ [0021], ¶ [0022];) 
forming a photosensitive functional layer (134a) (see at least Figs. 1, 4, 6, 7; ¶ [0021], ¶ [0022];) 
forming a pixel defining layer (128) (see at least Figs. 1, 4, 6, 7; ¶ [0021];) 
forming a first receiving groove at a position corresponding to the first electrode (130a) of the light emitting device (150), and forming a second receiving groove at a position corresponding to the photosensitive functional layer (134a) of the photosensitive device (152) (see at least Figs. 1, 4, 6, 7; ¶ [0021];) 
forming the light emitting material layer (132a) in the first receiving groove (see at least Figs. 1, 4, 6, 7; ¶ [0022];) and 
forming a pattern including the second electrode (138a) of the light emitting device (150) and the second electrode (138b) of the photosensitive device (152) located in the second receiving groove by a one-time mask process (see at least Figs. 1, 4, 6, 7; ¶¶ [0022]-[0023].)
 
As per claim 9, Cho discloses the photosensitive device being a photodiode and the first electrode of the photosensitive device being an anode or a cathode of the photodiode (see at least Figs. 1, 4, 6, 7; ¶¶ [0021], [0024], [0035], disclosing the photosensitive device 152 being a photodiode and the first electrode 130b of the photosensitive device 152 being an anode or a cathode of the photodiode.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 13-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Yamazaki (US 2010/0007632 A1.)
As per claims 5, 13 and 19, Cho further discloses the photosensitive touch substrate (see at least Figs. 1, 4, 6, 7; ¶ [0021]) further comprises:
a drive transistor (T2) and a read transistor (T3) disposed on the substrate (102); and 
a planarization layer (124) disposed on a layer where the drive transistor (T2) and the read transistor (T3) are located, a first via hole (126) disposed in the planarization layer (124) at a position corresponding to a drain of the drive transistor (T2), and a second via hole (126) disposed in the planarization layer (124) at a position corresponding to a source of the read transistor (T3),
wherein the first electrode (130b) of the photosensitive device (152) covers the second via hole (126) and 
wherein the first electrode (130b) of the photosensitive device (152) is directly connected to the source of the read transistor (T3) through the second via hole (126).

Cho further teaches before forming the light emitting device (150) and the photosensitive device (152) on the substrate (102), the method (see at least Figs. 1, 4, 6, 7; ¶ [0021], ¶ [0022]) further comprises: 
forming a drive transistor (T2) and a read transistor (T3) on the substrate (102); 
forming a planarization layer (124) on the substrate (102);
etching a first via hole (126) at a position corresponding to a drain of the drive transistor (T2) and etching a second via hole (126) at a position corresponding to a source of the read transistor (T3); and 
wherein the first electrode (130b) of the photosensitive device (152) is directly connected to the source of the read transistor (T3) through the second via hole (126).

Accordingly, Cho discloses all limitations of these claims except that Cho does not explicitly disclose limitations, (i) “a connection electrode covering the first via hole, wherein the connection electrode connects the first electrode of the light emitting device with the drain of the drive transistor through the first via hole” of claims 5, 13 and 19 and (ii) “wherein the second electrode of the photosensitive device and the first electrode of the light emitting device are formed by a one-time mask process” of claim 5 or “wherein the second electrode of the photosensitive device and the first electrode of the light emitting device are disposed in a same layer and are formed by a same material” of claims 13 and 19.

However, in the same field of endeavor, Yamazaki discloses a related photosensitive touch substrate (see at least Fig. 8) and an associate method for fabricating the same (see at least ¶ [0002],) the photosensitive touch substrate (see at least Fig. 8) which comprises: 
a substrate (100;) 
a light emitting device (199, 194;) and 
a photosensitive device (193, 113, 114,) 
wherein the light emitting device and photosensitive device are disposed on the substrate (see at least Fig. 8,)
wherein the light emitting device comprises, sequentially disposed on the substrate (see at least Figs. 4, 6, 7):
 	a first electrode (194;) 
 	a light emitting material layer (197;) and 
 	a second electrode (198,) 
wherein the photosensitive device comprises, sequentially disposed on the substrate (see at least Fig. 8):
 	a first electrode (114;) 
 	a photosensitive functional layer (113;) and 
 	a second electrode (193,) and
wherein the second electrode (193) of the photosensitive device and the first electrode (194) of the light emitting device are formed by a one-time mask process and the second electrode (193) of the photosensitive device and the first electrode (194) of the light emitting device are disposed in a same layer and are formed by a same material (see at least Fig. 8; ¶¶ [0160]-[0161]) and wherein before forming the light emitting device and the photosensitive device on the substrate, the method (see at least Fig. 8) further comprises: 
forming a drive transistor (102) and a read transistor (101) on the substrate (100); 
forming a planarization layer (190) on the substrate (100);
having a portion of 191 disposed therein) at a position corresponding to a drain of the drive transistor (102), and etching a second via hole (having a portion of 114 disposed therein) at a position corresponding to a source of the read transistor (101); 
 	forming a pattern including a connection electrode (191) and the first electrode (114) of the photosensitive device; 
 	 wherein the connection electrode (191) connects the first electrode (194) of the light emitting device with the drain of the drive transistor (102) through the first via hole; and 
wherein the first electrode (114) of the photosensitive device is directly connected to the source of the read transistor (101) through the second via hole.

Cho, as discussed above, discloses the photosensitive touch substrate, without a connection electrode, being substantially similar to the photosensitive touch substrate of the first embodiment illustrated by Fig. 8 of the instant application. Yamazaki, as discussed above, discloses the photosensitive touch substrate, with a connection electrode, being substantially similar to the photosensitive touch substrate of the second embodiment illustrated by Fig. 17 of the instant application. The instant application, specifically the specification at page 18, lines 14-19, discloses both the photosensitive touch substrate without a connection electrode and the photosensitive touch substrate with a connection electrode providing the same benefits. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to apply the same aforementioned technique of utilizing a connection electrode in the photosensitive touch substrate of the Cho reference, in view of the above teaching in the Yamazaki reference, to obtain at least the same predictable result of effectively integrating the touch panel into the OLED display device, as taught by Cho at least at ¶ [0005] and Yamazaki at least at ¶ [0019]. Accordingly, the above combination of Cho and Yamazaki obviously renders all limitations of these claims.

	As per claims 6, 14 and 20, the above modified Cho obviously renders wherein a third via hole is formed by etching at a position of the planarization layer (190) corresponding to the drain of the read transistor (101), and the third via hole is formed while the first via hole and the second via hole are formed (see Yamazaki at least Fig. 8); and wherein a signal-reading line is see Yamazaki at least Fig. 8.)

As per claim 7, the above modified Cho obviously renders wherein the light emitting device, the photosensitive functional layer and the second electrode of the photosensitive device are formed by: 
forming a photosensitive functional layer on the substrate on which the connection electrode and the first electrode of the photosensitive device are formed (see Yamazaki at least Fig. 8, disclosing: forming a photosensitive functional layer (113) on the substrate (100) on which the connection electrode (191) and the first electrode (114) of the photosensitive device are formed;) 
forming an interlayer insulating layer (192) (see Yamazaki at least Fig. 8;)
forming a fourth via hole at a position corresponding to the connection electrode and forming a fifth via hole at a position corresponding to the photosensitive functional layer of the photosensitive device (see the discussion in the rejection of claim 5; further see Yamazaki at least Fig. 8;) 
forming a pattern including the first electrode of the light emitting device located in the fourth via hole and the second electrode of the photosensitive device located in the fifth via hole by a one-time mask process (see the discussion in the rejection of claim 5; further see Yamazaki at least Fig. 8;) 
forming a pixel defining layer (196) (see Yamazaki at least Fig. 8;)
forming a first receiving groove at a position corresponding to the first electrode of the light emitting device (see the discussion in the rejection of claim 5; further see Yamazaki at least Fig. 8;) 
forming the light emitting material layer in the first receiving groove (see the discussion in the rejection of claim 5; further see Yamazaki at least Fig. 8;) and 
forming a pattern including the second electrode of the light emitting device by a one-time mask process (see the discussion in the rejection of claim 5; further see Yamazaki at least Fig. 8.)

see Cho at least Figs. 1, 4, 6, 7.) Cho is silent to “the photosensitive layer is formed by: depositing or disposing an N-type a-Si layer, an intrinsic a-Si layer, and a P-type a-Si layer sequentially in a direction away from the substrate” of claims 8 and 15.
However, Yamazaki discloses the photosensitive layer formed by: depositing or disposing an N-type a-Si layer, an intrinsic a-Si layer, and a P-type a-Si layer sequentially in a direction away from the substrate (see Yamazaki at least Fig. 8; ¶ [0159], disclosing the photosensitive layer formed by: depositing an N-type a-Si layer 110, an intrinsic a-Si layer 111, and a P-type a-Si layer 112 sequentially in a direction away from the substrate 100,) and forming a pattern including the photosensitive functional layer at a position corresponding to the first electrode of the photosensitive device by a one-time mask process (see Yamazaki at least Fig. 8; ¶ [0159], disclosing: forming a pattern including the photosensitive functional layer 113 at a position corresponding to the first electrode 114 of the photosensitive device by a one-time mask process.) Yamazaki further teaches an advantage in using the above-discussed photosensitive layer of having the spectral sensitivity being close to the visibility and reducing the sensing time (see at least ¶ [0022].) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to utilize the photosensitive layer formed by: depositing or disposing an N-type a-Si layer, an intrinsic a-Si layer, and a P-type a-Si layer sequentially in a direction away from the substrate, in the Cho photosensitive touch substrate, in view of the above teaching in the Yamazaki reference, to improve the above modified photosensitive touch substrate of the Cho reference for the predictable result of having the spectral sensitivity being close to the visibility and reducing the sensing time. Accordingly, the above combination of Cho and Yamazaki obviously renders all limitations of these claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626